Citation Nr: 0731579	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-38 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
inadequate personality disorder, claimed as a mental 
condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The veteran had active military service from January 15, 1974 
to September 27, 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that new and material evidence 
had not been submitted to reopen the claim for inadequate 
personality disorder.


FINDINGS OF FACT

1.  In a March 2004 rating decision, the veteran's request to 
reopen his claim for service connection for an inadequate 
personality disorder was denied.  The veteran did not appeal 
that decision.  

2.  Evidence received since the March 2004 RO decision does 
not relate to an unestablished fact necessary to substantiate 
the claim or raise a reasonable possibility of substantiating 
the claim for service connection for inadequate personality 
disorder, claimed as a mental condition.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied reopening the 
claim for service connection for an inadequate personality 
disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2006).

2.  New and material evidence has not been presented to 
reopen a finally disallowed claim of entitlement to service 
connection for an inadequate personality disorder, claimed as 
a mental condition.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.     §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002)), imposes obligations on VA in terms of its duty 
to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38. 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2007); 
Quartuccio v. Principi, 17 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability, (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of pre-initial 
adjudication letters dated March 2005 and May 2005.  The 
veteran was told of the requirements to establish a 
successful claim for service connection, advised of his and 
VA's respective duties, and asked to submit information 
and/or evidence in his possession or subsequently obtained to 
the RO.  The timing and content of this notice complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The March 2005 letter also advised that his claim 
had previously been denied, the basis of that denial, and the 
requirement that he submit new and material evidence to 
reopen that claim.  See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006).  An additional VCAA notice letter was sent to the 
veteran from the RO in March 2006.  The March 2006 letter 
provided the veteran with notice as to assignment of 
effective dates and disability ratings.

Although VCAA notice with regard to assignment of effective 
dates and disability ratings did not precede the initial 
adjudication, the veteran is not prejudiced.  Since the Board 
is denying to reopen the claim for entitlement to service 
connection, any questions as to these downstream elements are 
rendered moot.  

Service medical and personnel records are associated with the 
claims file, as are records and reports from VA and non-VA 
health treatment providers.  All records identified by the 
veteran have been obtained.  The veteran was afforded a VA 
examination in September 2006.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. § 3.159(b), 38 C.F.R. § 20.1102 (2006); 
Dingess, 19 Vet. App. 473; Pelegrini II, 18 Vet. App. 112; 
Quartuccio, 16 Vet. App. 183.  


New and Material Evidence

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §§ 3.303(d), 
(2007).   If a psychosis is manifested to a compensable 
degree in the first post-service year, it may be presumed to 
have been incurred in service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

To the extent that the veteran has a personality disorder, 
personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2007); Winn v. Brown, 
8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 
439 (1992).

The veteran asserts that his inadequate personality disorder 
was caused or aggravated by his service.  His claim for 
service connection for inadequate personality disorder was 
originally denied in an April 1988 rating decision in which 
the RO found that the disorder was considered a 
constitutional or developmental abnormality.  The veteran did 
not appeal that decision, therefore the decision is final.  
38 U.S.C.A. § 4005(c) (1982)); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1988).  

In March 2004, the RO denied reopening the claim for service 
connection for inadequate personality disorder, noting that 
the veteran was now diagnosed with a schizoaffective 
disorder. Again, the veteran did not appeal that decision, 
therefore the decision is final.  

The most recent denial of this claim was in an August 2005 RO 
decision.  In that decision, the RO determined that since the 
previous denial of the same claim in March 2004, no evidence 
submitted related to an unestablished fact necessary to 
substantiate his claim.  The veteran appealed the August 2005 
decision.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

The Court has clarified that, with respect to the issue of 
materiality, newly presented evidence need not be probative 
of all the elements required to award the claim, as in this 
case, dealing with a claim for service connection.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  When determining whether the 
newly submitted evidence is probative, the Board must 
consider the specified bases for the final disallowance.  Id.  
Such evidence must tend to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim. Id.

New evidence will be presumed credible solely for determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Pursuant to 38 U.S.C.A. § 7104, Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Relevant evidence of record at the time of the March 2004 
decision included service medical records and VA medical 
records, which essentially showed that the veteran had been 
given an administrative discharge with a diagnosis of chronic 
alcoholism and inadequate personality disorder.  This 
evidence also showed post-service treatment for drug and 
alcohol problems and depression, and showed that the veteran 
had a current diagnosis of schizoaffective disorder.

Evidence received after the March 2004 decision includes VA 
medical records from Cheyenne dated from 1995 to 2001, none 
of which refer to the veteran's mental health.  In addition, 
VA Medical records from Dallas, dated in 2005, have been 
obtained, as well as a VA medical examination dated in 
September 2006 and medical records and other documents from 
the Social Security Administration (SSA).  

With the exception of the September 2006 VA examination, none 
of the new evidence submitted addresses the veteran's claimed 
disability, inadequate personality disorder or his current 
diagnosis, schizoaffective disorder.  The VA examiner noted 
that the claims file had been reviewed and that the veteran 
was treated in the service for mental problems diagnosed as 
personality disorder and has a current diagnosis of 
schizoaffective disorder.  The examiner opined that the 
veteran's difficulties in the service represented a 
continuation of problems that he was having prior to joining 
the service and were not aggravated or caused by his military 
service.  The examiner further stated that it was his opinion 
that it was less likely than not that the veteran's history 
of schizoaffective disorder is related to his military 
service.  

The Board notes that the VA examiner diagnosed the veteran 
with residual post-traumatic stress disorder (PTSD) and 
stated that the PTSD stemmed from the veteran's childhood 
trauma and neglect.  In any event, the issue of service 
connection for PTSD is not on appeal and is not the subject 
of this Board decision.  See Ephraim v. Brown, 82 F.3d 399, 
401 (Fed. Cir. 1996).

The evidence submitted after the August 2005 rating decision, 
including the VA examination, is cumulative, and is not new 
and material within the meaning of 38 C.F.R. § 3.156.  As 
noted, the medical evidence already included the diagnosis of 
a personality disorder and a schizoaffective disorder, and to 
the extent that the VA examiner discussed the etiology of the 
veteran's current problems, the examiner indicated that they 
originated from the veteran's childhood experiences, and that 
service neither caused nor aggravated them.  The VA examiner 
clearly stated that there was no nexus between the 
schizoaffective disorder or inadequate personality disorder 
and service.  Again, personality disorders are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(2007).  There is no competent evidence of record showing 
that the veteran has an acquired psychiatric disorder that 
had its onset during active service or is related to any in-
service disease or injury.

Adverse evidence cannot be material to reopen a claim.  
Villalobos v. Principi, 3 Vet. App. 450 (1992) (adverse 
evidence is not material evidence to reopen a claim).  The 
Board therefore finds that the submitted evidence does not 
bear directly and substantially upon the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled, does not raise a reasonable 
possibility of substantiating the claim.  See e.g., Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is 
therefore not reopened. 


ORDER

New and material evidence has not been submitted; therefore, 
service connection for inadequate personality disorder, 
claimed as a mental condition, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


